Exhibit 10.3

FIRST AMENDMENT

OF

UNITEDHEALTH GROUP

EXECUTIVE SAVINGS PLAN

(2004 Statement)

WHEREAS, UnitedHealth Group Incorporated, a Minnesota corporation (“UnitedHealth
Group”), has heretofore established and maintains several nonqualified, deferred
compensation programs (the “ESP”) for the benefit of a select group of
management or highly compensated employees of UnitedHealth Group and certain
affiliates of UnitedHealth Group;

WHEREAS, Said programs are currently embodied in a single document which is
effective January 1, 2004, and which is entitled “UNITEDHEALTH GROUP EXECUTIVE
SAVINGS PLAN (2004 Statement)” (hereinafter referred to as the “Plan
Statement”); and

WHEREAS, The Board of Directors of UnitedHealth Group has delegated to the
Compensation and Human Resources Committee of the Board of Directors the power
and authority to amend the Plan Statement; and

WHEREAS, UnitedHealth Group wishes to amend the Plan Statement to provide for
the following: (i) to reflect that special rules that will apply for those
individuals who are currently contributing to the ESP but will not satisfy the
new requirements beginning in 2007, (ii) to decrease the maximum contribution
percentage for the Salary Deferral Option, (iii) to reflect that participants
may change their investment credit fund elections as of each business day,
(iv) to reflect that certain participants may change their distribution election
for their 2006 deferrals under the special 409A transitional rules, (v) to bring
the ESP into compliance with requirements of section 409A of the Internal
Revenue Code, and (vi) to make other clarifying or administrative changes.

NOW, THEREFORE, BE IT RESOLVED, That the Plan Statement is hereby amended in the
following respect:

1. DISABILITY-COMPLIANCE WITH SECTION 409A. Effective for Plan Years beginning
on or after January 1, 2005, the definition of “Disability” in Section 1.2.8 of
the Plan Statement shall be amended by adding the following sentence at the end
thereof:

Notwithstanding the foregoing, the terms Disability and Disabled shall at all
times be interpreted in a manner so as not to violate section 409A of the Code.

2. TERMINATION OF EMPLOYMENT-COMPLIANCE WITH SECTION 409A. Effective for Plan
Years beginning on or after January 1, 2005, Section 1.2.21 of the Plan
Statement shall be amended to read in full as follows:

1.2.21. Termination of Employment — a complete separation from service (as that
term is defined under section 409A of the Code) with the Employers and all
Affiliates for any reason other than the employee’s death. A transfer from
employment with an Employer to employment with another Employer or an Affiliate
of an Employer shall not constitute a Termination of Employment. If an Employer
who is an Affiliate ceases to be an Affiliate because of a sale of substantially
all the stock or assets of the Employer, then Participants who are employed by
that Employer and who cease to be employed by an Employer on account of such
sale shall be deemed to have thereby had a Termination of Employment for the
purpose of commencing distributions from this Plan.

3. SPECIAL ELIGIBILITY RULES. Effective for Plan Years beginning on or after
January 1, 2007, Section 1 of the Plan Statement shall be amended by adding
thereto the following new Section 1.3:

1.3. Special Eligibility Rules.

1.3.1. Special Eligibility Rule for Certain Employees in the SBL Band. Effective
January 1, 2003, UnitedHealth Group modified the Eligible Grade Levels. Any
employee who (i) was deferring under the Legacy Executive Savings Plan in 2002,
(ii) was transferred from Salary Grade 31 or 32 to the new SBL Sales Band in
2002 or 2003, and (iii) whose base salary equals or exceeds the compensation
criteria level in effect for 2002, shall be considered to be eligible to
continue to participate in the Legacy Executive Savings Plan for 2003 and in
this Plan for 2004 and all subsequent Plan Years, provided (a) such employee
remains in the SBL Sales Band or transfers to the SSL Sales Band, (b) such
employee’s base salary for 2003 and all later years equals or exceeds the
compensation criteria level in effect for 2002, and (c) such employee
continuously elects to defer under the Legacy Executive Savings Plan for 2003
and this Plan for 2004 and later years. Any employee described in this
Section 1.3.1 who declines to participate in the Legacy Executive Savings Plan
for 2003 or this Plan for 2004 or any later year shall not be eligible to
participate in this Plan for any subsequent Plan Year unless such employee
enters an Eligible Grade Level and is selected for participation for a
subsequent Plan Year by the Senior Vice President, Human Capital.

1.3.2. Special Eligibility Rule for 2007. Effective for the Plan Year beginning
January 1, 2007, UnitedHealth Group increased the compensation criteria for the
Eligible Grade Levels (described in Section 1.2.10). Any employee (i) who was
deferring under this Plan, the American Medical Security Nonqualified Executive
Retirement Plan, the PacifiCare Health Systems, Inc. Statutory Restoration Plan
or the PacifiCare Health Systems, Inc. Non-Qualified Deferred Compensation Plan
in 2006, (ii) who remains in an eligible grade level, and (iii) whose base
salary equals or exceeds the compensation criteria level in effect for 2006,
shall be considered to be eligible to continue to participate in the Plan for
2007 and all subsequent Plan Years, provided (a) such employee remains in an
eligible grade level, (b) such employee’s base salary for 2007 and all later
years equals or exceeds the compensation criteria in effect for 2006, and
(c) such employee continues to elect to defer under the Plan for 2007 and later
years. Any employee described in this Section 1.3.2 who declines to participate
in the Plan for 2007 or any later year shall not be eligible to participate in
the Plan for any subsequent Plan Year unless such employee is in an Eligible
Grade Level and is selected for participation for a subsequent Plan Year by the
Senior Vice President, Human Capital.

4. SPECIAL ELECTION TO CHANGE THE FORM OF DISTRIBUTION FOR 2006 DEFERRALS UNDER
THE SECTION 409A TRANSITIONAL RULES. Effective for the Plan Year beginning
January 1, 2006, Section 1 of the Plan Statement shall be amended by adding
thereto the following new Section 1.4:

1.4. Special Transitional Rules under Section 409A of the Code. Under the
special transitional rules under section 409A of the Code and related treasury
regulations and guidance, UnitedHealth Group shall permit any Participant:



  (i)   who was first eligible to participate in the Plan as of January 1, 2005,
or who first became eligible to participate in the Plan during the 2005 Plan
Year,



  (ii)   who elected to defer under the Plan in 2005, and



  (iii)   who continued to be employed by the Employer and all Affiliates on
September 12, 2006,

to elect a different form of distribution for that portion of the Participant’s
Account attributable to deferrals and matching contribution (if any) for the
2006 Plan Year, including deferrals of incentive awards earned in 2006 and paid
in 2007. To be effective, the new distribution election must be received by the
Senior Vice President, Human Capital or his or her designee prior to
December 31, 2006 (or such earlier deadline designated by the Senior Vice
President, Human Capital). It is intended that any election made pursuant to
this Section 1.4 shall not be treated as a change in the form or timing of
payment under section 409A(a)(4) of the Code or an acceleration of payment under
section 409A(a)(3) of the Code.

5. CLARIFICATION REGARDING PLAN AND PLAN STATEMENT. Effective as of January 1,
2004, Sections 1.2.16 and 1.2.17 of the Plan Statement shall be amended to read
in full as follows:

1.2.16. Plan — the two nonqualified, unfunded, deferred compensation programs
maintained by the Employers for the benefit of Participants eligible to
participate therein, as set forth in this Plan Statement: (1) the 401(k)
Restoration Option Plan (which is attributable to credits to Accounts described
in Section 3), and (2) the Incentive Deferral and Salary Deferral Option Plan
(which is attributable to credits to Accounts described in Section 4). (As used
herein, “Plan” does not refer to the document pursuant to which the Plan is
maintained. That document is referred to herein as the “Plan Statement”.) The
Plan shall be referred to as the “UnitedHealth Group Executive Savings Plan.”
The Plan consists of two distinct and mutually exclusive parts applicable to
different benefits depending on when the benefit was earned under this Plan.
These two (2) parts are:



  (a)   2004 Executive Savings Plan or Post-2003 Executive Savings Plan. The
part of the Plan that consists of all amounts deferred on or after January 1,
2004, including any deferrals of Incentive Awards earned in 2003 but payable in
2004.



  (b)   Legacy Executive Savings Plan. The part of the Plan that consists of all
amounts deferred prior to January 1, 2004.

1.2.17. Plan Statement — for purposes of the 2004 Executive Savings Plan (as
described in Section 1.2.16(a)), “Plan Statement” means this document entitled
“UnitedHealth Group Executive Savings Plan (2004 Statement)” as adopted by the
Senior Vice President, Human Capital and generally effective as of January 1,
2004, as the same may be amended from time to time thereafter. For purposes of
the Legacy Executive Savings Plan (as described in Section 1.2.16(b)), “Plan
Statement” means the document entitled “UnitedHealth Group Executive Savings
Plan (1998 Statement)” as adopted by the Senior Vice President, Human Capital
and generally effective as of January 1, 1998, as the same may be amended from
time to time thereafter. The plan document for the UnitedHealth Group Executive
Savings Plan consists of the Plan Statement for the 2004 Executive Savings Plan
and the plan statement for the Legacy Executive Savings Plan.

6. INITIAL ELIGIBILITY AND COMPLIANCE WITH SECTION 409A OF THE CODE. Effective
for Plan Years beginning on or after January 1, 2005, Section 2.1 of the Plan
Statement shall be amended to read in full as follows:

2.1. General and Enrollment Requirements. Each employee of an Employer who is in
an Eligible Grade Level during a Plan Year and who is selected for participation
in the Plan for a particular Plan Year by the Senior Vice President, Human
Capital (or, for a Section 16 Officer, by the Board of Directors) shall become a
Participant in this Plan as of the first day of the Plan Year.

When an employee is initially selected for participation, the Senior Vice
President, Human Capital (or, for a Section 16 Officer, by the Board of
Directors) may designate that such employee will be allowed to become a
Participant as of a fixed prospective date that is other than the first day of a
Plan Year so long as that prospective date is within thirty (30) days of
selection and the employee has never before been eligible to participate in or
in fact participated in any nonqualified plan of the Employer or Affiliates. In
such a case, the references to Plan Year shall, as the context requires, refer
to the initial short Plan Year and the reference to first day of the Plan Year
shall, as the context requires, refer to the first day of that short Plan Year.

If an employee selected for participation in this Plan for one Plan Year is not
selected for a subsequent Plan Year or if an employee selected for participation
ceases to be a member of a select group of management or highly compensated
employees (as that expression is used in ERISA), no further deferral shall be
made by or for that employee but the Account shall not thereby become
distributable.

7. 401(K) RESTORATION OPTION AND COMPLIANCE WITH SECTION 409A OF THE CODE.
Effective for Plan Years beginning on or after January 1, 2005, Sections 3.2 and
3.3 of the Plan Statement shall be amended to read in full as follows:

3.2. Special Enrollment for Newly Eligible Participants Who Exceed 402(g) Limit
in Other Plan. If an employee who is in an Eligible Grade Level: (a) is selected
for participation in this Plan after the first day of a Plan Year, and (b) has
reached the annual deferral limit under section 402(g) of the Code under a
qualified plan before becoming an employee of the Employer, such employee shall
be eligible to participate in the 401(k) Restoration Option and shall be
eligible to elect, through a voice response system (or other written or
electronic means) approved by the Senior Vice President, Human Capital, to defer
between 1% and 50% of the employee’s eligible pay (as defined under the 401(k)
Plan) for the remainder of the Plan Year. Such election must be made within
thirty (30) days of the date the employee is first selected for participation in
the Plan and shall be effective as soon as administratively feasible following
the receipt of such election by the Senior Vice President, Human Capital or his
or her designee.

3.3. Election Out. Notwithstanding Section 3.1, eligible employees and
Participants can elect, through a voice response system (or other written or
electronic means) approved by the Senior Vice President, Human Capital, to waive
participation in the 401(k) Restoration Option for a given Plan Year. Any such
waiver shall be made in accordance with the procedures established by the Senior
Vice President, Human Capital from time to time and must be received by the
Senior Vice President, Human Capital or his or her designee prior to the first
day of the Plan Year (or such earlier deadline designated by the Senior Vice
President, Human Capital). A waiver of participation made by a Participant for
such Plan Year shall remain in effect for subsequent Plan Years unless, prior to
such Plan Year, the waiver is revoked by the Participant or the Participant is
not selected for participation for that subsequent Plan Year.

8. INCENTIVE DEFERRAL ELECTIONS AND COMPLIANCE WITH SECTION 409A OF THE CODE.
Effective for Plan Years beginning on or after January 1, 2005, Section 4.1.1 of
the Plan Statement shall be amended to read in full as follows:

4.1.1. Amount of Deferrals. Through a voice response system (or other written or
electronic means) approved by the Senior Vice President, Human Capital, a
Participant may elect to defer between (and including) 1% and 100% of such
Participant’s Incentive Award. To be effective for an Incentive Award paid
during a Plan Year, the deferral election must be received by the Senior Vice
President, Human Capital or his or her designee prior to the first day of the
Plan Year in which the Incentive Award is earned. An election made by a
Participant for a Plan Year shall remain in effect for subsequent Plan Years
unless, prior to such Plan Year, the election is changed or terminated by the
Participant or the Participant is not selected for participation for that
subsequent Plan Year.

9. SALARY DEFERRAL ELECTIONS. Effective for Plan Years beginning on or after
January 1, 2005, Section 4.2.1 of the Plan Statement shall be amended to read in
full as follows:

4.2.1. Amount of Deferrals. Through a voice response system (or other written or
electronic means) approved by the Senior Vice President, Human Capital, a
Participant may elect to defer between (and including) 1% and 80% (100% for Plan
Years beginning prior to 2007) of such Participant’s base salary for a Plan
Year. For this purpose, base salary shall include any non-stock periodic
incentive pay but shall not include any Incentive Awards. The Senior Vice
President, Human Capital may establish prospectively other limits or other pay
eligible for deferral. To be effective for a Plan Year, the deferral election
must be received by the Senior Vice President, Human Capital or his or her
designee prior to the first day of the Plan Year (or such earlier deadline
designated by the Vice President, Human Capital). An election made by a
Participant for a Plan Year shall remain in effect for subsequent Plan Years
unless, prior to such Plan Year, the election is changed or terminated by the
Participant or the Participant is not selected for participation for that
subsequent Plan Year.

10. PERFORMANCE AWARD DEFERRAL ELECTIONS AND COMPLIANCE WITH SECTION 409A OF THE
CODE. Effective for Plan Years beginning on or after January 1, 2005,
Section 4.3.1 of the Plan Statement shall be amended to read in full as follows:

4.3.1. Amount of Deferrals. Through a voice response system (or other written or
electronic means) approved by the Senior Vice President, Human Capital, a
Participant may elect to defer between (and including) 1% and 100% of such
Participant’s Performance Award. To be effective for a Performance Award that
becomes payable during a Plan Year, the deferral election must be received by
the Senior Vice President, Human Capital or his or her designee prior to the
first day of the last Plan Year in the performance period (or any later deadline
designated by the Senior Vice President which is at least six (6) months before
the end of the performance period). An election made by a Participant for a Plan
Year shall remain in effect for subsequent Plan Years unless, prior to such Plan
Year, the election is changed or terminated by the Participant or the
Participant is not selected for participation for that subsequent Plan Year.

11. CHANGING INVESTMENT CREDIT FUND ELECTIONS. Effective for Plan Years
beginning on or after January 1, 2007, Section 5.1 of the Plan Statement shall
be amended by adding the following sentence at the end thereof:

Effective January 1, 2007, Participants may change the Measuring Investment
designations for their Accounts as of any business date of the Plan Year.

12. COMPLIANCE WITH SECTION 409A-EFFECT OF REEMPLOYMENT. Effective for
Participants reemployed on or after January 1, 2005, Section 9.1.4 of the Plan
Statement shall be amended to read in full as follows:

9.1.4. Effect of Reemployment. If a Participant is reemployed by the Employer or
an Affiliate after Termination of Employment and after distribution has
commenced pursuant to Section 9.1.1 (or distribution has been scheduled to be
made but before actual distribution has been made), further distributions shall
not be suspended during the period of reemployment.

13. SIXTH MONTH DELAY FOR KEY EMPLOYEE. Effective for distributions made on or
after January 1, 2005, Sections 9.1 (a) and (b) of the Plan Statement shall be
amended to read in full as follows:



  (a)   Lump Sum. In the form of a single lump sum. The amount of such
distribution shall be determined as soon as administratively feasible as of a
Valuation Date following the Plan Year in which the Participant experienced a
Termination of Employment or Disability and shall be actually paid to the
Participant as soon as practicable after such determination (but not later than
the last day of the February following such Plan Year). If, however, the
Participant is “key employee” (as defined under section 409A of the Code),
distribution shall be made no earlier than six (6) months following the last day
of the month in which the Participant experienced a Termination of Employment
(or upon the death of the employee, if earlier).



  (b)   Installments. In the form of a series of five (5) or ten (10) annual
installments.



  (i)   General Rule. The amount of the first installment will be determined as
soon as administratively feasible following the Plan Year in which Participant
experienced a Termination of Employment or Disability and shall be actually paid
to the Participant as soon as practicable after such determination (but not
later than the last day of the February following such Plan Year). If, however,
the Participant is a “key employee” (as defined under section 409A of the Code),
distribution shall commence no earlier than six (6) months following the last
day of the month in which the Participant experienced a Termination of
Employment (or upon the death of the employee, if earlier).

The amount of future installments will be determined as soon as administratively
feasible following the end of each later Plan Year. The amount of each
installment shall be determined by dividing the Account balance as of the
Valuation Date as of which the installment is being paid, by the number of
remaining installment payments to be made (including the payment being
determined). Such installments shall be actually paid as soon as practicable
after each such determination (but not later than the last day of the February
following such Plan Year).



  (ii)   Exception for Small Amounts. Notwithstanding the foregoing provisions
of this Section 9.2, if the value of the Participant’s Account as of the
Valuation Date as of which an installment payment is to be determined does not
exceed Five Thousand Dollars ($5,000), the Participant’s entire Account shall be
paid in the form of a lump sum as soon as practicable after such Valuation Date.
For this purpose, the value of the Account shall be determined after reduction
for any lump sum or other payment that is also payable to such Participant as of
such Valuation Date.

14. COMPLIANCE WITH SECTION 409A-DEADLINE FOR MAKING DISTRIBUTION ELECTION
CHANGES. Effective for Plan Years beginning on or January 1, 2005, the third
sentence of Section 9.3.3 of the Plan Statement shall be amended to read in full
as follows:

To be effective for deferrals and matching credits (if any) for a Plan Year, the
new distribution election must be received by the Senior Vice President, Human
Capital or his or her designee prior to the first day of the Plan Year (or such
earlier deadline designated by the Senior Vice President, Human Capital).

15. COMPLIANCE WITH SECTION 409A-CHANGES IN PRIOR DISTRIBUTION ELECTION.
Effective for Plan Years beginning on or January 1, 2005, Section 9.3.4 of the
Plan Statement shall be amended to read in full as follows:

9.3.4. Re-Election of Form of Distribution. Through a voice response system (or
other written or electronic means) approved by the Senior Vice President, Human
Capital, distribution elections may be changed by the Participant from time to
time. Each subsequent distribution election shall be effective as to the
specified portion of the Participant’s Account. Notwithstanding the foregoing,
any new distribution election shall be disregarded as if it had never been filed
(and the prior effective distribution election shall be given effect) unless the
distribution election:



  (a)   is filed by a Participant while employed by the Employer or an
Affiliate,



  (b)   is filed with the Senior Vice President, Human Capital at least twelve
(12) months before the Participant’s scheduled distribution date following the
Participant’s Termination of Employment, Disability or death,



  (c)   is filed at least twelve (12) months after the initial distribution
election for the specified portion of the Participant’s Account (or, if one or
more prior changes has been filed, at least twelve (12) months after the latest
of such changes was filed),



  (d)   such distribution election has the effect of delaying payment of the
lump sum (or, in the case of installments, each installment) under the prior
election for at least five (5) years, and



  (e)   such distribution election shall not be effective for twelve (12) months
after it is filed with the Senior Vice President, Human Capital.

No spouse, former spouse, Beneficiary or other person shall have any right to
participate in the Participant’s decision to revise distribution elections.
Notwithstanding the foregoing, the Senior Vice President, Human Capital shall
interpret all provisions of this Plan relating to the change of any distribution
election in a manner that is consistent with section 409A of the Code and the
regulations and other guidance issued thereunder. Accordingly, if the Senior
Vice President, Human Capital determines that a requested revision to a
distribution election is inconsistent with section 409A of the Code or other
applicable tax law, the request shall not be effective.

16. COMPLIANCE WITH SECTION 409A-TERMINATION. Effective for Plan Years beginning
on or after January 1, 2005, Section 11.1 of the Plan Statement shall be amended
to read in full as follows:

11.1. Amendment and Termination. The Compensation and Human Resources Committee
of the Board of Directors may unilaterally amend the Plan Statement
prospectively, retroactively or both, at any time and for any reason deemed
sufficient by it without notice to any person affected by this Plan and the
Board of Directors may terminate this Plan both with regard to persons receiving
benefits and persons expecting to receive benefits in the future; provided,
however, that:



  (a)   No Reduction or Delay. The benefit, if any, payable to or with respect
to a Participant, whether or not the Participant has had a Termination of
Employment or Disability as of the effective date of such amendment, shall not
be, without the written consent of the Participant, diminished or delayed by
such amendment.



  (b)   Cash Lump Sum Payment. To the extent permissible under section 409A of
the Code and related treasury regulations and guidance, if the Board of
Directors terminates the Plan completely with respect to all Participants, the
Board shall have the right, in its sole discretion, and notwithstanding any
elections made by Participants, to immediately pay all benefits in a lump sum
following such Plan termination.

17. CLARIFICATION REGARDING METHOD OF EXECUTING INSTRUMENTS. Effective as of the
date this amendment is adopted, Section 12.3 of the Plan Statement shall be
amended to read in full as follows:

12.3. Method of Executing Instruments. Information to be supplied or written
notices to be made or consents to be given by UnitedHealth Group, the
Compensation and Human Resources Committee of the Board of Directors (the “Comp
Committee”) or the Senior Vice President, Human Capital pursuant to any
provision of the Plan Statement may be signed in the name of UnitedHealth Group,
the Comp Committee or the Senior Vice President, Human Capital by any officer
who has been authorized to make such certification or to give such notices or
consents.

18. CLAIM PROCEDURES. Effective for all claims filed on or after January 1,
2007, Section 12.4 of the Plan Statement shall be amended to read in full as
follows:

12.4. Original Claim. The claim procedures set forth in this Section 12.4 shall
be the exclusive administrative procedure for the disposition of claims for
benefits arising under the Plan.

12.4.1. Initial Claim. An individual may, subject to any applicable deadline,
file with the Senior Vice President, Human Capital (or, in the case of a
Section 16 Officer, the Compensation and Human Resources Committee of the Board
of Directors (the “Comp Committee”) a written claim for benefits under the Plan
in a form and manner prescribed by the Senior Vice President, Human Capital.



  (a)   If the claim is denied in whole or in part, the Senior Vice President,
Human Capital (or, in the case of a Section 16 Officer, the Comp Committee)
shall notify the claimant of the adverse benefit determination within ninety
(90) days after receipt of the claim.



  (b)   The ninety (90) day period for making the claim determination may be
extended for ninety (90) days if the Senior Vice President, Human Capital (or,
in the case of a Section 16 Officer, the Comp Committee) determines that special
circumstances require an extension of time for determination of the claim,
provided that the Senior Vice President, Human Capital (or, in the case of a
Section 16 Officer, the Comp Committee) notifies the claimant, prior to the
expiration of the initial ninety (90) day period, of the special circumstances
requiring an extension and the date by which a claim determination is expected
to be made.

12.4.2. Notice of Initial Adverse Determination. A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:



  (a)   the specific reasons for the adverse determination;



  (b)   references to the specific provisions of the Plan Statement (or other
applicable Plan document) on which the adverse determination is based;



  (c)   a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary; and



  (d)   a description of the claim and review procedures, including the time
limits applicable to such procedure, and a statement of the claimant’s right to
bring a civil action under ERISA section 502(a) following an adverse
determination on review.

12.4.3. Request for Review. Within sixty (60) days after receipt of an initial
adverse benefit determination notice, the claimant may file with the Comp
Committee a written request for a review of the adverse determination and may,
in connection therewith submit written comments, documents, records and other
information relating to the claim benefits. Any request for review of the
initial adverse determination not filed within sixty (60) days after receipt of
the initial adverse determination notice shall be untimely.

12.4.4. Claim on Review. If the claim, upon review, is denied in whole or in
part, the Comp Committee shall notify the claimant of the adverse benefit
determination within sixty (60) days after receipt of such a request for review.



  (a)   The sixty (60) day period for deciding the claim on review may be
extended for sixty (60) days if the Comp Committee determines that special
circumstances require an extension of time for determination of the claim,
provided that the Comp Committee notifies the claimant, prior to the expiration
of the initial sixty (60) day period, of the special circumstances requiring an
extension and the date by which a claim determination is expected to be made.



  (b)   In the event that the time period is extended due to a claimant’s
failure to submit information necessary to decide a claim on review, the
claimant shall have sixty (60) days within which to provide the necessary
information and the period for making the claim determination on review shall be
tolled from the date on which the notification of the extension is sent to the
claimant until the date on which the claimant responds to the request for
additional information or, if earlier, the expiration of sixty (60) days .



  (c)   The Comp Committee’s review of a denied claim shall take into account
all comments, documents, records, and other information submitted by the
claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

12.4.5. Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:



  (a)   the specific reasons for the denial;



  (b)   references to the specific provisions of the Plan Statement (or other
applicable Plan document) on which the adverse determination is based;



  (c)   a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits;



  (d)   a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain information about such procedures; and



  (e)   a statement of the claimant’s right to bring an action under ERISA
section 502(a).

12.4.6. General Rules.



  (a)   No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the established claim
procedures. The Senior Vice President, Human Capital (or, in the case of a
Section 16 Officer, the Comp Committee) may require that any claim for benefits
and any request for a review of a denied claim be filed on forms to be furnished
by The Senior Vice President, Human Capital (or, in the case of a Section 16
Officer, the Comp Committee) the upon request.



  (b)   All decisions on original claims for all Participants except
Participants who are Section 16 Officers shall be made by the Senior Vice
President, Human Capital and all decisions on original claims for all
Participants who are Section 16 Officers and all requests for a review of denied
claims for all Participants shall be made by the Comp Committee.



  (c)   Claimants may be represented by a lawyer or other representative at
their own expense, but the Senior Vice President, Human Capital and the Comp
Committee reserve the right to require the claimant to furnish written
authorization and establish reasonable procedures for determining whether an
individual has been authorized to act on behalf of a claimant. A claimant’s
representative shall be entitled to copies of all notices given to the claimant.



  (d)   The decision of the Senior Vice President, Human Capital on a claim
filed by a Participant who is not a Section 16 Officer and the decision of the
Comp Committee on a claim filed by a Participant who is a Section 16 Officer or
on a request for a review of a denied claim may be provided to the claimant in
electronic form instead of in writing at the discretion of the Senior Vice
President, Human Capital or the Comp Committee.



  (e)   In connection with the review of a denied claim, the claimant or the
claimant’s representative shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.



  (f)   The time period within which a benefit determination will be made shall
begin to run at the time a claim or request for review is filed in accordance
with the claims procedures, without regard to whether all the information
necessary to make a benefit determination accompanies the filing.



  (g)   The claims and review procedures shall be administered with appropriate
safeguards so that benefit claim determinations are made in accordance with
governing plan documents and, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.



  (h)   For the purpose of this Section, a document, record, or other
information shall be considered “relevant” if such document, record, or other
information: (i) was relied upon in making the benefit determination; (ii) was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination;
(iii) demonstrates compliance with the administration processes and safeguards
designed to ensure that the benefit claim determination was made in accordance
with governing plan documents and that, where appropriate, the Plan provisions
have been applied consistently with respect to similarly situated claimants; and
(iv) constitutes a statement of policy or guidance with respect to the Plan
concerning the denied treatment option or benefit for the claimant’s diagnosis,
without regard to whether such advice or statement was relied upon in making the
benefit determination.



  (i)   The Senior Vice President, Human Capital or the Comp Committee may, in
its discretion, rely on any applicable statute of limitation or deadline as a
basis for denial of any claim.



  (j)   The Senior Vice President, Human Capital and the Comp Committee may
permanently or temporarily delegate is responsibilities under this claim
procedures to an individual or a committee of individuals.

19. SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.

